Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on November 14, 2022.

Status of Claims
Claims 1-7 are currently pending and are the subject of this office action.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.
Claims 1-5 are under examination.

Priority
This application is a 371 of PCT/EP2019/064781 filed on 06/06/2019, which claims the benefit of foreign application: EPO EP18176697.3 filed on 06/08/2018.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuga et. al. (Anticancer Research (2004) 24:4031-4034).

For claim 1, Fuga teaches that Vitamin B2 (riboflavin) exhibited a strong cell protection against γ-radiation (see for Example Figure 1 on page 4032 (curve B) and see under Results and discussion on pages 4032 and 4033).  Similarly, Vitamin C (ascorbic acid), also exhibited a strong cell protection against γ-radiation (see for Example Figure 1 on page 4032 (curve C) and see under Results and discussion on pages 4032 and 4033). 
The concentration of Vitamin C, at which exhibited a strong cell protection against γ-radiation, was 10-4 mol/L.  The concentration of Vitamin B2, at which exhibited a strong cell protection against γ-radiation, was 10-5 mol/L.  This results in a Vitamin C:Vitamin B2 ratio of  10:1, which anticipates the instantly claimed ratio range. of 1:1 to 50:1
Fuga also teaches that a combination of Vitamin C (10-4 mol/L) and Vitamin B2 (10-5 mol/L) (see curve F on Figure 1) had a profound strong radiation protecting effect in the presence of the cytostatic agent MMC.  The ratio Vitamin C:Vitamin B2 of 10:1 anticipates the instantly claimed ratio range of 1:1 to 50:1
Fuga further teaches that: “The obtained results demonstrate that Vitamin B2 acts as a radiation protecting agent.  This ability of Vitamin B2 becomes even stronger by adding Vitamin C (see page 4033, right column).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (Vitamin C and Vitamin B2) each of which is taught by the prior art to be useful for the same purpose (protect cells against radiation), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966). 
The skilled in the art would be further motivated since Fuga teaches that the ability of Vitamin B2 to protect cells against radiation becomes even stronger by adding Vitamin C (see page 4033, right column).

The prior art is silent regarding: “sufficient to selectively enhance growth of Faecaliumbacterium prausnitzii in a gastrointestinal tract of an animal”.
However, “sufficient to selectively enhance growth of Faecaliumbacterium prausnitzii in a gastrointestinal tract of an animal” seems to be claiming a property of the above composition made obvious by Fuga (a composition consisting of Vitamin C and Vitamin B2 in a 10:1 ratio).  “Sufficient to selectively enhance growth of Faecaliumbacterium prausnitzii in a gastrointestinal tract of an animal” will naturally flow from the teachings of Fuga (see above rejection) since both have the same structural components (a composition consisting of Vitamin C and Vitamin B2 in a 10:1 ratio).
Apparently, Applicant has discovered a new property ("sufficient to selectively enhance growth of Faecaliumbacterium prausnitzii in a gastrointestinal tract of an animal”) of the composition made obvious by the prior art (a composition consisting of Vitamin C and Vitamin B2 in a 10:1 ratio).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: “sufficient to selectively enhance growth of Faecaliumbacterium prausnitzii in a gastrointestinal tract of an animal”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition made obvious by Fuga does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

 All this would result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, recites the same limitations as claim 1 further consisting of a therapeutically inert carrier.  
For claim 2, Fuga further teaches that both Vitamin C and Vitamin B2 are in solution, which means an inert solvent (i.e. a therapeutically inert carrier) was present.  Further, it is common practice in the pharmaceutical art to formulate pharmaceutically active compositions in the presence of inert carriers, thus resulting in the practice of claim 2 with a reasonable expectation of success.

For claim 3, the prior art is silent regarding” “wherein the formulation is present as a therapeutically active substance for the treatment or prophylaxis of IBD and/or IBS or any other diseases related to microbiota dysbiosis”.
First, the phrase: “the formulation is present as a therapeutically active substance” does not add any new structural limitation to the claims, since the claims already encompass therapeutically active substances (Vitamin C and Vitamin B12) that are present in the formulation.
Second, the phrase “for the treatment or prophylaxis of IBD and/or IBS or any other diseases related to microbiota dysbiosis” is considered an intended use of a composition made obvious by the prior art: a pharmaceutical composition consisting of Vitamin C, Vitamin B2 and an inert carrier, with a Vitamin C: Vitamin B2 ratio of 10:1, and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
All this will result in the practice of claim 3 with a reasonable expectation of success.

Fuga teaches all the limitations of claims 4 and 5, except for the pharmaceutical formulation being a solid pharmaceutical formulation as a tablet.
However, selecting the dosage form of a pharmaceutical formulation, like for example: tablet, pill, capsule, cream, aerosol, patches, etc.  is no more than routine experimentation.  
As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to formulate the composition consisting of the active ingredients Vitamin C and Vitamin B2 and an inert carrier, into any of the known dosage forms (i.e. tablet, pill, capsule, cream, aerosol, patches, etc.), thus resulting in the practice of claims 4 and 5 with a reasonable expectation of success.











Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 29, 2022.